DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology such as “disclosed.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 fails to further limit the subject matter of the claim since Applicant recites in claim 10 that the shoelace is not elastic (inelastic).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelks (U.S. 2017/0303640).
As for Claim 1, Pelks discloses a shoe (1) comprising: 
a shoelace (3) having shoelace ends (6a/b), a tongue (2) and a vamp (8), wherein the vamp has a first right eyelet, a second right eyelet, a third right eyelet, a first left eyelet, a second left eyelet, and a third left eyelet (rows of eyelets on the left and right vamps), wherein the vamp is a single piece of flexible material (see para [0010]); 

wherein the left tip of the shoelace is permanently secured to the vamp at a left shoelace termination (5b); 
wherein the first right eyelet is the right eyelet closest to the right shoelace termination (see Figs. 1-3); 
wherein the first left eyelet is the left eyelet closest to the left shoelace termination (see Figs. 1-3);
wherein the shoelace is not elastic (see para [0012]); 
wherein the shoelace extends from the left shoelace termination to the first right eyelet, from the first right eyelet to the second left eyelet, from the second left eyelet to the third right eyelet, from the third right eyelet to the third left eyelet, from the third left eyelet to the second right eyelet, from the second right eyelet to the first left eyelet, from the first left eyelet to the right shoelace termination (see Figs. 1-3); 
wherein an overhand knot (9) is present in the shoelace when the shoe is in a loosened configuration, a partially tied configuration or a tied configuration (see para [0012]); and 
wherein the overhand knot is further defined as crossing the shoelace ends so that they form an “X” and wrapping a bottom length of the shoelace of the “X” over and through the top length of the shoelace of the “X” (see para [0011]); and 
wherein the overhand knot is located between the left shoelace termination and the first right eyelet (see Figs. 1-3); and 
wherein the overhand knot is located between the right shoelace termination and the first eyelet (see Figs. 1-3).


3. The shoe of claim 1, wherein the shoelace end section is textured differently than the remainder of the shoelace (see Claim 4).
4. The shoe of claim 1, wherein the tip of the shoelace is permanently secured to the vamp with at least one of the following: thread, string or yarn (see para [0010]).
5. The shoe of claim 1, wherein the entire shoelace is elevated above the ground when in the loosened configuration (see Claim 8).
As for Claim 6, Pelks discloses a shoe (1) comprising: 
a shoelace (3) having shoelace ends (6a/b), a tongue (2) and a vamp (8), wherein the vamp has a first right eyelet, a second right eyelet, a third right eyelet, a first left eyelet, a second left eyelet, and a third left eyelet (see Figs. 1-3); wherein a right tip (tip of 5a) of the shoelace is permanently secured to the vamp at a right shoelace termination (5a); 
wherein a left tip (tip of 5b) of the shoelace is permanently secured to the vamp at a left shoelace termination (5b); 
wherein the right and left tips can have a different property than the remainder of the shoelace (see para [0010]);
wherein the first right eyelet is the right eyelet closest to the right shoelace termination (see Figs. 1-3); 
wherein the first left eyelet is the left eyelet closest to the left shoelace termination (see Figs. 1-3); 
wherein the shoelace is not elastic (see para [0012]); 

wherein a knot (9) is present in the shoelace when the shoe is in a loosened configuration, a partially tied configuration or a tied configuration (see para [0012]); 
wherein the knot is further defined as crossing the shoelace ends (see Figs. 1-3); and 
wherein the knot is located between the left shoelace termination and the first right eyelet (see Figs. 1-3); and wherein the knot is located between the right shoelace termination and the first left eyelet (see Figs. 1-3).
7. The shoe of claim 6, wherein the entire shoelace is elevated above the ground when in the loosened configuration (see Claim 8).
8. The shoe of claim 6, wherein the tip of the shoelace is reversibly secured to the vamp (see Claim 7).
9. The shoe of claim 6, wherein the shoelace is permanently secured to the vamp with at least one of the following: thread, string or yarn (see para [0010]).
As for Claim 10, Pelks disclose a shoe (1) comprising: 
a shoelace (3) having shoelace ends (6a/b), a tongue (2) and a vamp (8), wherein the vamp has a first right eyelet, a second right eyelet, a third right eyelet, a first left eyelet, a second left eyelet, and a third left eyelet (see Figs. 1-3);
wherein a right tip of the shoelace is permanently secured to the vamp at a right shoelace termination (5a);
wherein a left tip of the shoelace is permanently secured to the vamp at a left shoelace termination (5b);

wherein the first right eyelet is the right eyelet closest to the right shoelace termination (see Figs. 1-3);
wherein the first left eyelet is the left eyelet closest to the left shoelace termination (see Figs. 1-3); 
wherein a knot (9) is present in the shoelace when the shoe is in a loosened configuration, a partially tied configuration or a tied configuration (see Figs. 1-3);
wherein the knot is further defined as including a crossing of the shoelace ends (see Figs. 1-3);
and wherein the knot is located between the left shoelace termination and the first right eyelet (see Figs. 1-3); and 
wherein the knot is located between the right shoelace termination and the first left eyelet (see Figs. 1-3);
wherein the shoelace is not elastic (see para [0012]);
and wherein the tied configuration has exactly one more additional knot in the shoelace than in the untied configuration (see para [0004 and 0011]).
11. The shoe of claim 10, wherein the tip of the shoelace is permanently secured to the vamp (see claim 6).
12. The shoe of claim 10, wherein the shoelace is permanently secured to the vamp with at least one of the following: thread, string or yarn (see para [0012]).
13. The shoe of claim 10, wherein the shoelace is inelastic (see para [0012]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677